DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-5, 7, 11, and 13-18 are currently pending.

Claim Objections
Claims 11 and 14-18 are objected to because of the following informalities:
In claim 11, line 1, please amend “A device for recognizing a two-dimensional bar code” to recite “A terminal device for recognizing a two-dimensional bar code”;
In claim 14, line 1, please amend “The device as claimed in claim 11” to recite “The terminal device as claimed in claim 11”;
In claim 15, line 1, please amend “The method as claimed in claim 11” to recite “The  terminal device as claimed in claim 11”; 
In claim 16, line 1, please amend “The device as claimed in claim 14” to recite “The terminal device as claimed in claim 14”;
In claim 17, line 1, please amend “The device as claimed in claim 11” to recite “The terminal device as claimed in claim 11”;
In claim 18, line 1, please amend “The device as claimed in claim 11” to recite “The terminal device as claimed in claim 11”;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HISENSE GROUP CO. Ltd., CN105138939 in view of HARDY et al, US 2015/0256391.
Re claim 7:
HISENSE teaches a method for recognizing a two-dimensional bar code, applied to a household appliance, the method comprising:
Determining a relative position of the household appliance and the terminal device [0074] [0077] [0078] [0112] [0114] [0116];
Determining according to the relative position, a display parameter for displaying the two-dimensional bar code, wherein the display parameter comprises a size of the two-dimensional bar code to be displayed and the two-dimensional bar code carries data [0077] [0078] [0112] [0114] [0116];
Displaying the two-dimensional bar code picture according to the display parameter to enable the terminal device to obtain the data from the two-dimensional bar code [0077] [0078] [0112] [0114] [0116].
HISENSE does not teach the method used during network configuration of the household appliance, wherein the two-dimensional code carries device information of the household appliance.
HARDY teaches a mobile device configured to scan a two-dimensional code affixed to a network device during network configuration, wherein the two-dimensional code carries network device information of the network device [0105] [0106]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the bar code recognition method of HISENSE during a network configuration, such as in HARDY.  The use of two-dimensional bar code for network configuration of devices is well known for automating entry of configuration information without needing to manually enter that information directly in the device itself (HARDY [0105]).  

Allowable Subject Matter
Claims 1-5, 11, and 13-18 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11, the prior art fails to teach or fairly suggest, either singularly or in combination thereof, a method for recognizing a two-dimensional code by a terminal device, wherein the terminal device determines, according to the relative position, a display parameter for displaying the two-dimensional bar code, wherein the display parameter comprises a seize of the two-dimensional bar code to be displayed, and sends the display parameter to the household appliance to enable the household appliance to display a two-dimensional bar code picture according to the display parameter.
HISENSE, as discussed above, teaches the household appliance determines both the relative position and display parameter.  There is no teaching or suggestion of the terminal device determining the relative position and display parameter. 
HUBERT et al, US 2018/0308248, teaches a method of detecting a fiducial marker displayed on a display device (2) by a portable device (1), wherein the portable device is configured to detect a displayed fiducial marker, compute a pose of the portable device with respect to the displayed fiducial mark, transmit pose information to a marker manager device (3), wherein the marker manager device modifies at least one modifiable attribute of the marker based on the pose of the portable device [0100]-[0112] [0120]-[0138].  The modifiable attributes include a variety of display attributes such as a size of the displayed fiducial marker in the displayed image, a luminance of the displayed fiducial marker in the displayed image, a contrast of the displayed fiducial marker in the displayed image [0056]-[0059] [0112] [0114]-[0116].
The portable device of HUBERT does not determine a display parameter for displaying the two-dimensional bar code; sending the display parameter from the portable device to the household appliance.
HE teaches a method for adjusting display parameters wherein a terminal device (remote control 30) determines a relative position of a household appliance (display device 50) and the terminal device, transmits the relative position to the household appliance, and the household appliance adjusts the display parameters based on the relative position [Figures 1-2].
HE does not teach a terminal device which determines the display parameter and sends the display parameter to the household appliance.
As such, the prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, the method for recognizing a two-dimensional bar code as claimed in independent claim 1 or the terminal device for recognizing a two-dimensional bar code as claimed in independent claim 11.
Claims 2-5 and 13-18 depend from claims 1 and 11, respectively, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876